ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a reverse current switch including the limitation “wherein the reverse current switch further comprises: a voltage controlled unit comprising a voltage controlled resistance unit and a voltage controlled voltage generation unit, wherein the voltage controlled resistance unit and the switch resistance unit are connected in series between the first input end and the second input end, the voltage controlled voltage generation unit is connected in parallel with the comparison unit, and voltage controlled voltage generation unit comprises a second output end, wherein when a difference between the voltage of the first input end and the voltage of the second input end increases, a voltage of the second output end controls a resistance value of the voltage controlled resistance unit to decrease” in addition to other limitations recited therein.

Claims 3-16 are allowed by virtue of their dependency from claim 1.

Claim 17 is allowed because the prior art of record fails to disclose or suggest a reverse current switch including the limitation “wherein the reverse current switch further comprises: a voltage controlled unit comprising a voltage controlled resistance unit and a voltage controlled voltage generation unit, wherein the voltage controlled resistance unit and the switch resistance unit are connected in series between the first input end and the second input end, the voltage controlled voltage generation unit is connected in parallel with the comparison unit, and voltage controlled voltage generation unit comprises a second output end, when a difference between the voltage of the first input end and the voltage of the second input end decreases, a voltage of the second output end controls a resistance value of the voltage controlled resistance unit to increase” in addition to other limitations recited therein.

Claim 18 is allowed because the prior art of record fails to disclose or suggest a reverse current switch including the limitation “wherein the switch resistance unit is controlled by a voltage of the first output end: when a voltage of the first input end is greater than a voltage of the second input end, the voltage of the first output end controls the switch resistance unit to be in an on state; or when a voltage of the first input end is less than a voltage of the second input end, the voltage of the first output end controls the switch resistance unit to be in an off state; wherein the comparison unit comprises: a first metal-oxide-semiconductor (MOS) transistor, a second MOS transistor, a third MOS transistor, and a fourth MOS transistor, wherein a gate of the first MOS transistor is connected to a gate of the second MOS transistor, a gate of the third MOS transistor is connected to a gate of the fourth MOS transistor and a source of the third MOS transistor is connected to a source of the fourth MOS transistor, a drain of the first MOS transistor is connected to a drain of the third MOS transistor, a drain of the second MOS transistor and a drain of the fourth MOS transistor are respectively connected to the first output end, a source of the first MOS transistor is connected to the first input end, and a source of the second MOS transistor is connected to the second input end” in addition to other limitations recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842